Citation Nr: 0400404	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03 00-651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.




ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active service from June 1963 to May 1974.  
The veteran has periods of Inactive Duty Training (INACDUTRA) 
in the Navy Reserves from September 1974 to August 1999.  She 
apparently was on such duty in December 1996 when she 
sustained an injury to her left knee.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Roanoke, Virginia, 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for left knee disability. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that additional development is 
indicated.  There are evidentiary and procedural reasons for 
this remand.

This claim was initially denied on the basis that it was not 
well grounded.  With the change in the law, it was 
reconsidered, and denied in 2001 on the basis that there was 
no evidence of chronic left knee disability.  In 2002 the 
appellant attempted to reopen that claim.

It is noted that the law concerning what constitutes "new 
and material" evidence changed effective August 2001.  It 
does not appear from a review of the record that the new 
criteria were provided to the appellant, nor does it appear 
that the provisions were initially considered by the RO in 
evaluating the claim.  Thus, initial review by the RO is 
indicated.

Additionally, as noted, the claim was previously denied on 
the basis that current left knee pathology was not shown.  
There is currently some evidence that the appellant received 
treatment for left knee pathology in 2002.  Given the basis 
of the prior denial, evidence of a current disorder may 
constitute new and material evidence.

Furthermore, in written documents in the file, the appellant 
has indicated that she is undergoing continued treatment for 
left knee pathology.  It is not clear that she has been told 
specifically to submit those records.  She is hereby informed 
that she should submit those records, or assist the RO in 
obtaining those records.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and request pertinent information needed 
to obtain records of all treatment of the 
left knee.  It is noted that clinical 
records should be obtained.  The 
appellant should provide names, places, 
and approximate dates of treatment.  
Release forms should be obtained as 
needed.  If the records are not obtained, 
the claims folder should contain 
documentation of the attempts made to 
obtain the records.

2.  Thereafter, the RO should 
readjudicate the claim on the basis of 
the correct regulation.  If it is 
determined that new and material evidence 
has been submitted, the claim should be 
reopened for de novo review.

3.  If the claim is reopened, or if 
otherwise indicated, the appellant should 
be scheduled for a VA examination of her 
left knee.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  It 
should be determined whether there is 
chronic left knee pathology.  If not, 
that should be set forth in the record.  
If so, an opinion should be advanced as 
to the etiology of the disorder shown.  
Specifically, it should be indicated 
whether any knee injury shown on inactive 
duty for training is related to any 
current pathology now shown.

Thereafter, the claim should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




